Blackford, J.
— This was a suit on a bond given to the state, conditioned for the discharge of the duties of a school-commissioner. The writ is indorsed as follows: u This action is brought for the use of congressional township numbered 11 north, of range numbered 7 west.” The declaration commences in these words : “ The state of Indiana, for the use of congressional township numbered 11 north, of range numbered 7 west, plaintiff, complains,” &c. The suit was dismissed on the defendants’ motion.
The cause of dismissal was, that the proper name of the relator was not indorsed on the writ. No doubt, the writ in these cases must show the name of the relator either on its face or by an indorsement. The indorsement here, on which alone the plaintiff relied to prove that the writ showed the name of the relator, is not sufficient. There is no corporation named “Congressional township numbered 11 north, of range numbered 7 west.” The corporate name of the township is “The inhabitants of congressional township No. 11 north, in the county of,” &c. R. S. 1838, p. 509.— Stat. 1841, p. 64.
The declaration is also substantially defective, as the same *223mistake occurs there that appears in the indorsement on the writ.
J. M. Hanna, for the plaintiff.
J. Cowgill, for the defendants.
The suit was correctly dismissed.

Per Curiam.

— The judgment is affirmed.